FILED
                              NOT FOR PUBLICATION                            DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALEJANDRO MENDEZ-MADERO,                         No.   15-71135

               Petitioner,                       Agency No. A040-004-125

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Alejandro Mendez-Madero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

Department of Homeland Security’s appeal from an immigration judge’s decision

granting cancellation of removal. Our jurisdiction is governed by 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo constitutional claims and questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      Because Mendez-Madero was found removable under 8 U.S.C.

§ 1227(a)(2)(B)(i) based on his conviction for an offense relating to a controlled

substance, our jurisdiction is limited to colorable constitutional claims or questions

of law. See 8 U.S.C. § 1252(a)(2)(C)-(D); Cheuk Fung S-Yong v. Holder, 600 F.3d
1028, 1033 (9th Cir. 2010) (8 U.S.C. § 1252(a)(2)(C) restricts review of final

orders of removal based on certain enumerated crimes, including controlled

substance offenses, but the court retains jurisdiction where the petition raises

constitutional claims or questions of law).

      Mendez-Madero has not established a due process violation, where the BIA

did not err in declining to consider new evidence Mendez-Madero submitted with

his brief on appeal. See 8 C.F.R. § 1003.1(d)(3)(iv) (“[T]he Board will not engage

in factfinding in the course of deciding appeals.”); Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must show

error and prejudice); cf. Rodriguez v. Holder, 683 F.3d 1164, 1170 (9th Cir. 2012)

(“Where the BIA fails to follow its own regulations and makes factual findings, it

commits an error of law . . . .” (quotation marks and citation omitted)).


                                           2                                       15-71135
      Mendez-Madero’s contention that the BIA failed to address rehabilitation as

a factor in its decision is not supported by the record.

      Mendez-Madero does not raise any other colorable claim that would invoke

our jurisdiction. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005) (“traditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                  15-71135